 Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20       PageID.199   Page 1 of 13




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

        ANTHONY OLIVER,

             Plaintiff,
                                                Case No. 19-cv-11738
                 v.
                                           UNITED STATES DISTRICT COURT
                                             JUDGE GERSHWIN A. DRAIN
           FCA US LLC,

            Defendant.

______________________________/
        OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO
                         TRANSFER VENUE [#24]

                                  I. INTRODUCTION

        On June 10, 2019, Plaintiff Anthony Oliver, proceeding pro se, filed his

  Complaint against Defendant FCA US LLC (“Defendant”) alleging that his 2018

  Jeep Cherokee is defective. ECF No. 1. Plaintiff brings four claims against

  Defendant, including (1) a violation of the Federal Magnusson-Moss Warranty Act;

  (2) strict liability; (3) a violation of the Michigan Consumer Protection Act, MCL

  § 445.903; and (4) implied warranty under Michigan tort law. See id.

        Presently before the Court is Plaintiff’s Motion to Transfer Venue, which was

  filed on September 17, 2019. ECF No. 24. Defendant filed its Response on October

  1, 2019. ECF No. 27. The Court entered a Notice of Determination of Motion

  Without Oral Argument, pursuant to the Eastern District of Michigan’s Local Rule



                                          1
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20          PageID.200    Page 2 of 13




7.1(f)(2), on October 9, 2019. ECF No. 28. For the reasons that follow, the Court

will DENY Plaintiff’s Motion to Transfer Venue [#24].

                             II. FACTUAL BACKGROUND

      The instant action stems from a roll away incident in a Walmart parking space

in Atlanta, Georgia. Plaintiff alleges that he incurred repair costs and he lost his job

as a Lyft and Uber driver as a result of the incident. ECF No. 1, PageID.6.

      In 2018, Plaintiff purportedly purchased a 2018 Jeep Cherokee that was built

and manufacture by Defendant in Michigan.1 Id. at PageID.5. In September 2019,

Plaintiff alleges that he put the vehicle in “P” for park after finding a space at a

Walmart parking lot in Atlanta, Georgia. Id. He explains that despite his action, the

vehicle rolled away, hitting concrete parking dividers. Id.

      Plaintiff purports that he then “jumped in and applied the emergency break.”

Id. Further, Plaintiff alleges that the dashboard’s indicator lights were illuminated

and that a message appeared on the dashboard, indicating that the shifter needed

immediate service. Id. He asserts that he took pictures on his cell phone to document

the vehicle; the illuminated lights; and dashboard message. Id.

      “Several weeks or days later,” Plaintiff allegedly took the vehicle back to the

dealership where he was told there was damage to the rack and pin. Id. at PageID.6.



1
 In its Response, Defendant emphasizes that Plaintiff does not allege where the
vehicle was purchased or serviced. ECF No. 27, PageID.151.

                                           2
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20         PageID.201     Page 3 of 13




According to Plaintiff, he was given an estimate of $5,000 to repair the vehicle. Id.

Following this incident, he explains that he was unable to work as a Lyft and Uber

driver, which resulted in a loss of about “$6,000 plus a month” in income. Id.

Plaintiff lastly alleges that he had to pay out of pocket expenses for oil changes, car

payments, insurance, and money for public transportation to search for employment.

Id. at PageID.7.

      Plaintiff now moves the Court to transfer this case to the Northern District of

Georgia under 28 U.S.C. § 1404(a). ECF No. 24. In support of his Motion, Plaintiff

submits his own affidavit. ECF No. 26. Defendant filed its Response on October 1,

2019, arguing that while venue is proper in both the Eastern District of Michigan

and the Northern District of Georgia, Plaintiff has not met his burden to transfer

venue to the Northern District of Georgia. ECF No. 27, PageID.155–56. Plaintiff

submitted a Reply to Defendant’s opposition on September 23, 2019, emphasizing

that he “filed this action in the wrong District[.]”2 ECF No. 25.

                                   III. LEGAL STANDARD

      Title 28 U.S.C. § 1404(a) authorizes a district court’s transfer of a civil action

from one district to another district or division:

      For the convenience of parties and witnesses, in the interest of justice,
      a district court may transfer any civil action to any other district or
      division where it might have been brought.

2
 The Court notes that Plaintiff submitted his Reply brief prior to Defendant’s filing
of its Response.

                                           3
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20          PageID.202    Page 4 of 13




28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating by a

preponderance of the evidence that, “in light of these factors, ‘fairness and

practicality strongly favor the forum to which transfer is sought.’” Amphion, Inc. v.

Buckeye Elec. Co., 285 F. Supp. 2d 943, 946 (E.D. Mich. 2003) (quoting Thomas v.

Home Depot U.S.A., Inc., 131 F. Supp. 2d 934, 936 (E.D. Mich. 2001)). Ultimately,

however, the district court has broad discretion to grant or deny a motion to transfer,

so long as jurisdiction is proper in either court. Phelps v. McClellan, 30 F.3d 658,

663 (6th Cir. 1994); see also Flagstar Bank, FSB v. Estrella, No. 13-cv-13973, 2013

WL 6631545, at * 1 (E.D. Mich. Dec. 17, 2013).

      “A transfer pursuant to § 1404(a) requires that: (1) the action could have been

brought in the proposed transferee-court; (2) a transfer would promote the interests

of justice; and (3) a transfer would serve the parties’ and witnesses’ convenience.”

Estrella, 2013 WL 6631545, at *2 (internal citation and quotation marks omitted).

The Sixth Circuit has set forth relevant factors the district court should consider

when deciding whether or not to transfer a civil action. See Moses v. Business Card

Express, Inc., 929 F.2d 1131, 1137 (6th Cir. 1991)). Such case-specific factors

include:

      (1) the convenience of the parties; (2) the convenience of the witnesses;
      (3) the relative ease of access to sources of proof; (4) the availability of
      processes to compel attendance of unwilling witnesses; (5) the cost of
      obtaining willing witnesses; (6) the practical problems associated with



                                           4
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20           PageID.203    Page 5 of 13




      trying the case most expeditiously and inexpensively; and (7) the
      interest of justice.

Audi AG & Volkswagon of America, Inc. v. D’Amato, 341 F. Supp. 2d 734, 749 (E.D.

Mich. 2004) (quoting MCNIC Oil & Gas Co. v. IBEX Res. Co., 23 F. Supp. 2d 729,

738–39 (E.D. Mich. 1998)).

      Both private and public interest factors influence the court’s transfer

determination. Private interest factors involve the preferences and conveniences of

the parties and witnesses in the case. The private interest factors include: (1)

convenience of the parties and witnesses; (2) accessibility of sources of proof; (3)

the costs of securing testimony from witnesses; (4) practical problems associated

with trying the case in the least expensive and most expeditious fashion; and (5) the

interests of justice. Moses, 929 F.2d at 1137. Public interest factors address broader

objectives, such as the fair and efficient administration of the judicial system. The

public interest factors include: (1) the relative congestion in the courts of the two

forums; (2) the public’s interest in having local controversies adjudicated locally;

and (3) the relative familiarity of the two courts with the applicable law. Id.

                                        IV. ANALYSIS

      Plaintiff filed the instant civil action in this Court in June 2019. ECF No. 1.

He now moves this Court to transfer venue to the Northern District of Georgia. ECF

No. 24. It is well established that “[t]he right to transfer under [28 U.S.C. § 1404(a)]

is available to a plaintiff as well as a defendant. A plaintiff is not bound by his choice

                                            5
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20      PageID.204    Page 6 of 13




of forums, if he later discovers that there are good reasons for transfer.” Smith v.

ABN AMRO Mortg. Grp Inc., 434 F. App’x 454, 465 (6th Cir. 2011) (quoting Philip

Carey Mfg. Co. v. Taylor, 286 F.2d 782, 784 (6th Cir. 1961)). Accordingly,

Plaintiff’s status as plaintiff does not preclude him from seeking a change of venue

pursuant to § 1404(a).

      As a preliminary matter, the Court acknowledges that the parties agree that

venue is proper in both the Eastern District of Michigan and the Norther District of

Georgia under diversity jurisdiction. ECF No. 24, PageID.132; ECF No. 27,

PageID.154–55. Plaintiff is a Georgia resident, whereas Defendant is headquartered

in Auburn Hills, Michigan. ECF No. 27, PageID.155. Venue is likely proper in the

Northern District of Georgia under 28 U.S.C. § 1391(a) because a substantial part of

the events giving rise to the instant action occurred in the Northern District of

Georgia. Accordingly, the threshold requirement—that the case could have been

brought in the proposed transferee-court—is satisfied. Thomas v. Home Depot,

U.S.A., Inc., 131 F. Supp. 2d 934, 936 (E.D. Mich. 2001); see also United States v.

Currency $96,770, No. 16-cv-11185, 2016 WL 7367424, at *4 (E.D. Mich. Dec. 20,

2016).

      The Court denotes that Plaintiff’s transfer motion was filed within two weeks

of this Court’s Order denying his Motion to Relate Case to MDL 2744. See ECF

No. 18. In its Order, the Court determined that “Plaintiff’s action will not involve



                                         6
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20        PageID.205    Page 7 of 13




substantially similar evidence, nor does it arise out of the same transaction or

occurrence as the MDL proceeding” before the Honorable David M. Lawson, In re

FCA US LLC Monostable Elec. Gearshift Litig., No. 2:16-md-02744.               Id. at

PageID.113. The Court further notes that Plaintiff listed the MDL proceeding in the

“Notes” section of his Complaint. ECF No. 1, PageID.12. The timing of Plaintiff’s

transfer motion leads the Court to suspect that Plaintiff may have filed his instant

Motion in an attempt to forum shop upon receiving an unfavorable ruling. See

Energy Conversion Devices Liquidation Tr. v. Trina Solar Ltd., No. 13-14241, 2014

WL 2763648, at *2 (E.D. Mich. June 18, 2014) (collecting cases). Furthermore, the

Court takes notice that Plaintiff does not allege any changed circumstances in his

Motion for warranting a transfer. Nevertheless, the Court will address the “private

interests of the parties, including their convenience and the convenience of potential

witnesses, as well as other public-interest concerns, such as systemic integrity and

fairness, which come under the rubric of ‘interests of justice.’” Currency $96,770,

2016 WL 7367424, at *4 (quoting Moses v. Bus. Card Exp., Inc., 929 F.2d 1131,

1137 (6th Cir. 1991)).

      Here, the Court finds that Plaintiff has not met his burden to show that the

Northern District of Georgia is a more convenient forum than the Eastern District of

Michigan. Id. To support his argument, Plaintiff only sets forth general statements.

For example, he argues that “all witnesses reside in the Northern District of Georgia.



                                          7
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20         PageID.206     Page 8 of 13




Furthermore, all of Plaintiff’s witnesses from various collision centers reside in the

District of Georgia as well.” ECF No. 24, PageID.136. In his affidavit, Plaintiff

asserts that “[a]ll of the evidence, witnesses, photographs, and other related materials

are located in the Northern District of Georgia.” ECF No. 29, PageID.175. While

these facts may be true, Plaintiff provides no evidence to support such vague

allegations and thus has not met his burden. See, e.g., Trina Solar Ltd., 2014 WL

2763648, at *3 (finding that the plaintiff failed to meet its burden when it argued

that “because Defendants are all located in California, most of Defendants’ witnesses

are likely to be there”); Mosby v. Greyhound Lines, Inc., No. 06-13157, 2006 WL

3206069, at *3 (E.D. Mich. Nov. 3, 2006) (citations omitted) (“A motion to transfer

will be denied upon a mere allegation that witnesses are necessary without stating who

they are and what their testimony will cover.”); Shapiro v. Merrill Lynch & Co., 634 F.

Supp. 587, 590 (S.D. Ohio 1986) (moving party must specify the number of witnesses

that would be inconvenienced, and the severity of the inconvenience for

a § 1404(a) transfer).

      Defendant concedes that the Northern District of Georgia is a more convenient

forum for Plaintiff “given his current circumstances.” ECF No. 27, PageID.157. It

argues, however, that the Court should not weigh the convenience of Plaintiff’s

witnesses. The Court agrees. While it may be true that all of Plaintiff’s witnesses are

in Georgia, courts generally do not give weight to unsupported claims that travel costs

are a burden. See Flagstar Bank, FSB v. Estrella, No. 13-cv-13973, 2013 WL 6631545,

                                           8
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20           PageID.207     Page 9 of 13



at *2 (E.D. Mich. Dec. 17, 2013) (citing Thomas v. Home Depot U.S.A., Inc., 131 F.

Supp. 2d 934, 936 (E.D. Mich. 2001) (finding that the inconvenience of having to travel

from Massachusetts to Michigan was not significant enough to overcome the preference

for plaintiff’s choice of venue). Furthermore, the Court denotes that Defendant lists its

own witnesses in its Response, including technicians at FCA-authorized serving

dealerships that worked on Plaintiff’s vehicle, as well as an expert witness that would

perform a legal inspection of Plaintiff’s vehicle. ECF No. 27, PageID.150. Indeed, “[a]

transfer is not appropriate if the result is simply to shift the inconvenience from one

party to another.” Estrella, 2013 WL 6631545, at *2 (citation omitted). Accordingly,

the Court finds that Plaintiff has not met his burden on this factor assessing the

convenience of the witnesses.

       In his affidavit, Plaintiff asserts that “[a]ll of the evidence, [] photographs, and

other related materials are located in the Northern District of Georgia.” ECF No.

29, PageID.175. The Court emphasizes that the location of relevant documents is of

no consequence. See Davis v. Snyder, No. 13-cv-14709, 2013 WL 6507336, at *5

(E.D. Mich. Dec. 12, 2013). “[M]odern photocopying technology and electronic

storage deprive this issue of practical or legal weight.” Id. (citation omitted).

Further, the Court denotes that “[t]he location of relevant documents is largely a

neutral factor in today's world of faxing, scanning, and emailing document.” Id.

(citation omitted). The Court therefore does not find that this factor weights in favor

of transfer.

                                            9
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20           PageID.208   Page 10 of 13




       Next, the Court denotes that neither party has alleged that there are unwilling

 witnesses. Accordingly, the Court does not find that this factor should be considered

 in its present balancing.

       The Court then should consider the cost of obtaining willing witnesses.

 Neither party has made arguments specifically on this point, and the Court addressed

 monetary considerations in the witness convenience section above. Accordingly,

 this factor does not weigh in favor of or against transfer.

       As to the sixth consideration— practical problems associated with trying the

 case most expeditiously and inexpensively—the Court finds that this factor should

 not weigh in favor of or against transfer. Notably, Plaintiff does not speak to this

 factor in either his Motion or affidavit. Defendant asserts that it will file a motion

 for judgment on the pleadings before any significant discovery or motion practice

 continues. ECF No. 27, PageID.163.

       Finally, the Court determines that Plaintiff has not met his burden to show that

 the “interests of justice” favors the Northern District of Georgia. United States v.

 Currency $96,770, No. 16-cv-11185, 2016 WL 7367424, at *4 (E.D. Mich. Dec. 20,

 2016) (quoting Moses v. Bus. Card Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991)).

 In Energy Conversion Devices Liquidation Tr. v. Trina Solar Ltd., the district court

 determined that if it granted plaintiff’s motion for transfer, it would thus allow

 plaintiff to engage in forum shopping “and thereby disserve the interests of justice.”



                                           10
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20         PageID.209    Page 11 of 13




 No. 13-14241, 2014 WL 2763648, at *3 (E.D. Mich. June 18, 2014) (discussing by

 analogy how courts regularly grant a defendant’s transfer motion when the plaintiff

 has engaged in forum shopping when initially filing suit). Here, as discussed above,

 the timing of Plaintiff’s transfer motion leads the Court to suspect that Plaintiff may

 have filed his instant Motion after receiving an unfavorable ruling to relate his case

 to a MDL within this district. Accordingly, this factor should not weigh in favor of

 transfer.

        The Court takes notice of Defendant’s argument that this Court has more

 experience applying Michigan law than does the Northern District of Georgia. ECF

 No. 27, PageID.163. In his Complaint, Plaintiff alleges two claims under Michigan

 law (Count III: the Michigan Consumer Protection Act; and Count IV: implied

 warranty under Michigan tort law). ECF No. 1, PageID.8. Indeed, the Court’s

 “interests of justice” analysis includes the consideration of whether the

 administration of justice will be advanced by a transfer. Currency $96,770, 2016

 WL 7367424, at *7 (citing Grand Kensington, LLC v. Burger King Corp., 81 F.

 Supp. 2d 834, 836 (E.D. Mich. 2000)). The Court does not doubt that the Northern

 District of Georgia is capable of deciding the issues and law presented in Plaintiff’s

 case. While the Court acknowledges that this district has more experience applying

 Michigan law, it concludes that this factor does not weigh in favor of or against

 transfer.



                                           11
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20           PageID.210     Page 12 of 13




       The Court is persuaded by Defendant’s argument that it has a “strong interest

 in having a dispute with a customer about a vehicle it manufactured decided locally.”

 ECF No. 27, PageID.164–65. Indeed, Plaintiff’s action stems from an alleged

 manufacturing defect with a vehicle which was purportedly manufactured by

 Defendant in this district. The Court reiterates that Plaintiff chose this forum initially

 to litigate his action against Defendant and presents no changed circumstances since

 he filed his Complaint.

       In sum, Plaintiff has not met his burden of proving by a preponderance of the

 evidence that the Court should transfer his case. Amphion, Inc. v. Buckeye Elec. Co.,

 285 F. Supp. 2d 943, 946 (E.D. Mich. 2003). Plaintiff’s Motion to Transfer Venue

 [#24] will thus be denied. The Court is mindful and takes seriously that Plaintiff is

 currently in prison at Lee County Prison in Leesburg, Georgia. See ECF No. 34.

 However, the Court also denotes that Plaintiff was in prison at the time he chose this

 specific forum when he filed his Complaint.             See ECF No. 1.         Plaintiff’s

 circumstances thus remain unchanged since the time of his filing his instant action.




                                            12
Case 2:19-cv-11738-GAD-EAS ECF No. 36 filed 06/10/20      PageID.211   Page 13 of 13




                                 V. CONCLUSION

       For the reasons articulated above, the Court will DENY Plaintiff’s Motion to

 Transfer Venue [#24].

       IT IS SO ORDERED.



 Dated:      June 10, 2020
                                             /s/Gershwin A. Drain
                                             HON. GERSWHIN A. DRAIN
                                             United States District Judge


                          CERTIFICATE OF SERVICE

 Copies of this Order were served upon attorneys of record and on Anthony Oliver,
 No. 1002060648, Lee County Prison & Infirmary, 153 Pinewood Road, Leesburg,
                                 Georgia 31763 on
                 June 10, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        13
